Order modifying the order entered October 18, 1932, by reducing the amount of alimony provided for therein to the sum of twenty dollars, and denying defendant’s motion in all other respects, affirmed, with ten dollars costs and disbursements. Defendant’s motion was for a reduction of alimony for the support of plaintiff and the four infant children of the marriage from twenty-two dollars and fifty cents a week to twelve dollars and fifty cents a week. There was no abuse of discretion in the Special Term’s refusal to reduce the alimony to the full extent asked for where it appeared that defendant was earning thirty-five dollars a week. The appeal from the order denying defendant’s motion for reargument is dismissed. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.